Amendment #2 to Convertible Promissory Note

Originally Dated November 14, 2012

 

This Amendment to the Convertible Promissory Note originally entered into
between Amarantus Biosciences, Inc. ("Amarantus") and Dominion Capital, LLC
("Dominion") on November 14, 2012 (the "Original Agreement") is entered into on
this 25th day of January, 2013.

 

Whereas, the parties desire to amend the Original Agreement to adjust the
Installment Payments (Article 1, Section 1.1), Amortization Payment Schedule,
and the Share Reservation; all on the terms set forth herein

 

NOW THEREFORE, the parties agree as follows:

 

Section 1.1 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

"1.1 Purchase Price.

 

The Borrower and Holder agree that the Purchase Price for the Note shall be
$2,000,000.00. Dominion Capital, LLC will fund installment payments of:

 

. $10,000 by November 14, 2012; . $ 140,000 by November 20, 2012; . $150,000 by
November 30, 2012; . $150,000 by December 14, 2012; . $ 150,000 by December 21,
2012; . $250,000 by January 30, 2013; . $250,000 by February 15, 2013; .
$250,000 by March 15, 2013; . $250,000 by March 29, 2013; . $200,000 by April
12, 2013; and . $200,000 by April 26, 2013.

 

Section 1.2 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

"1.1 Amortization Payments.

 

Starting on May 14, 2013, the Borrower shall begin to redeem the outstanding
principal and interest of this Note (each, an "Amortization Payment") in
accordance with the attached Amortization Schedule (Appendix A.) Each
Amortization Payment shall, at the option of the Borrower, be made in cash or,
subject to the Borrower complying with the Equity Conditions described in
section 1.3, be made in Common Stock.

 

 

 Appendix A of the Oiginal Agreement is hereby amended in its entirety to read
as follows: 

Amortization Payments: Principal plus (Interest) Timing First Payment:
$10,000.00+ ($1,000.00) May 14, 2013 Second Payment: $140,000.00 + ($14,000.00)
May 20, 2013 Third Payment: $150,000.00 + ($15,000.00) May 30, 2013 Fourth
Payment: $150,000.00 + ($15,000.00) June 14, 2013 Fifth Payment: $150,000.00 +
($25,000.00) June 21, 2013 Sixth Payment: $250,000.00 + ($25,000.00) August 1,
2013 Seventh Payment: $250,000.00 + ($25,000.00) August 15, 2013 Eighth Payment:
$250,000.00 + ($25,000.00) September 16, 2013 Ninth Payment: $250,000.00 +
($25,000.00) September 30, 2013 Tenth Payment: $200,000.00 + ($20,000.00)
October 14, 2013 Eleventh Payment: $200,000.00 + ($20.000.00) October 28, 2013
Total: $2,000,000 + $200,000 $2,200,000

 

The share reservation with VStock Transfer LLC is to be amended as follows:

 

An additional 20,000,000 shares are to be immediately added to the current share
reservation of 30,000,000 shares for the Convertible Promissory Note dated
11/14/2012.

 

All other terms and conditions of the Original Agreement shall remain in full
force and effect, unless modified by this Amendment. This amendment shall be
governed and construed under the laws of the State of New York, without regard
to its conflict of laws provision.

 

AMARANTUS BIOSCIENCE, INC. Dominion Capital, LLC By:/s/ Marc E. Faerber By:/s/
Mikhail Gurevich Marc E. Faerber, CFO on behalf of Mikhail Gurevich, Managing
Member Gerald Commisiong, CEO Date: 1/28/13

 



2

 

